IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION hy
hy
UNITED STATES OF AMERICA,
Plaintiff,
Case No. 6:18-cr-03042-02-SRB

Vv.

LUCIAN ROBINSON,

Nee eee ete te 8

Defendant.
ATTACHMENTS FOR MOTION FOR RECONSIDERATION

COMES NOW, Lucian Robinson, pro-se Petitioner, is hereby attaching the Request
to Staff (Electronic Messaging-TRULINCS), as proof of exhaustion of administrative
remedies and Petitioner's Prison Medical Records, showing that his health conditions
and the COVID-19 pandemic, coupled with the prison's conditions present the extraor-
dinary and compelling reasons to reduce or modify Petitioner's sentence. This Motion
For Reconsideration is for the Motion for Compassionate Release (Doc. #212) and pro
se Motion for Appointment of Counsel (Doc. #213), that this Honorable Court denied
on June 18, 2020. (See: Attachment A-Copy of Electronic Message (Request to Staff
and Petitioner's Prison Medical Records).

—

A
Signed and Dated this 9 day of July, 2020.

Respectfully sub itted,
Kear Kyte.

Lucian Robinson

Federal Reg. #33132-045

Federal Correctional Complex-LOW
P.O. BOX 9000

Forrest City, Arkansas 72336

CERTIFICATE OF SERVICE BY MAIL

 

L , , wo ee y
I, UC ian Obin son,» certify that on this day of ov ( ’

2020, that I sent first class postage prepaid, or other delivery charges prepaid, by
depositing said documents herein listed with prison authorities of the Federal Correc-

tional Complex-LOW at Forrest City, Arkansas for mailing through the U.S. Postal Ser-

Case 6:18-cr-03042-SRB Documekt 237 Filed 07/16/20 Page 1 of 2
vice, of the foregoing:

ATTACHMENTS FOR MOTION FOR RECONSIDERATION
requesting the Clerk of the Court @ THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF MISSOURI, SOUTHERN DIVISION, 1400 U.S. Courthouse, 222 John Q. Hammons
Way, Springfield, Missouri 65806, to send e-mail notification of such filing to the

following attorney of record using the CM/ECF system, sending a filed stamped copy

Loo. . USPS TRACKING# 9114 9023 0722 4151 2139 86
to the Plaintiff for his/her records: & CUSTOMER For Tracking or inquiries go to USPS.com
RECEIPT or call 1-800-222-1811,
Randall D. Eggert
randy .eggert@usdoj.gov
Case View. ECF@usdoj.gov
Signed and Dated this day of July, 2020.

Koicdbsaalll eos

Lucian Robinson

Federal Reg. #33132-045

Federal Correctional Complex-LOW
P.O. BOX 9000

Forrest City, Arkansas 72336

-2-

Case 6:18-cr-03042-SRB Document 237 Filed 07/16/20 Page 2 of 2
